DETAILED ACTION
In Applicant’s Response filed 10/19/21, Applicant amended claims 1, 7, 9, 11, 15 and 16; and canceled claims 6 and 10. Currently, claims 1-5, 7-9 and 11-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable (see reasons for allowance below). Claim 9, which was previously withdrawn from consideration as a result of a restriction requirement, has been amended to include the same allowable subject matter as claim 1 (see Examiner Amendment below). Claims 11-14 and 16, which were also previously withdrawn, depend from claim 9 and therefore also include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a),  the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/2/19, is hereby withdrawn and claims 9, 11-14 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendment
	Applicant’s amendments filed 10/19/21 have been fully considered as follows:
	Regarding the claim objections, the amendments to claim 15 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant's amendments, in combination with the amendments made by Examiner's Amendment (provided below), are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on 11/2/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
In claim 2, line 3: “a repulsive force” has been changed to --wherein a repulsive force--.
In claim 3, line 3: “a repulsive force” has been changed to --wherein a repulsive force--.

In claim 4, line 6: “opposite the insertion direction” has been changed to --opposite to the insertion direction--.
In claim 5, lines 4-5: “and the second frame further has” has been changed to --and wherein the second frame further includes--.
In claim 9, line 9: “an insert recess therein the” has been changed to --an insert recess therein, the--.
	In claim 9, lines 13-14: “the insert hole if the first frame” has been changed to --the insert hole, if the first frame--.
	In claim 9, lines 24-25: “a fourth magnetic body configured to face the third magnetic body” has been changed to --a fourth magnetic body in the insert recess such that the fourth magnetic body faces the third magnetic body--.
In claim 9, line 26: “insert hole” has been changed to --insert recess--.
In claim 11, line 6: “into an insert recess” has been changed to --into the insert recess--.
In claim 12, line 5: “the second frame further has a connection recess herein, the” has been changed to --the second frame further includes a connection recess therein, the--.
In claim 12, lines 6-7: “recess, and the adjuster” has been changed to --recess, and wherein the adjuster--.
In claim 14, line 6: “opposite the insertion direction” has been changed to --opposite to the insertion direction--. 

Allowable Subject Matter
Claims 1-5, 7-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to include all of the limitations of previously pending claim 6, which was identified as containing allowable subject matter (the statement of reasons for the indication of allowable subject matter was provided in the Non-Final Rejection dated 3/23/2020). Independent claim 9 has been amended to include all the elements of the locking device of claim 1 and, therefore, contains the same allowable subject matter as claim 1. Claims 2-5, 7-8 and 15 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations. Claims 11-14 and 16 are allowed insofar as they depend on claim 9 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786